Citation Nr: 0212265	
Decision Date: 09/17/02    Archive Date: 09/26/02	

DOCKET NO.  02-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an ear disorder, to 
include otitis media and hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Upon a December 2001 VA examination, the examiner indicated 
that the veteran's tinnitus was causally linked to his 
recurrent middle ear infections and in-service acoustic 
trauma.  In view of the favorable decision in this appeal, 
this raises a claim for service connection for tinnitus on 
direct and secondary bases.  As this matter has not been 
adjudicated by VA, it is referred to the RO for appropriate 
action.  EF v. Derwinski, 1 Vet. App. 324 (1991); Myers v. 
Derwinski, 1 Vet. App. 127 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has had chronic, recurrent ear infection 
during and after service, and he has a history of in-service 
acoustic trauma; the evidence is in relative equipoise as to 
whether his bilateral chronic otitis media and hearing loss 
is causally related to the excessive noise exposure and ear 
infections during service. 


CONCLUSION OF LAW

Bilateral chronic otitis media and hearing loss were incurred 
during active service. 38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Board notes at the outset that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by various documents.  For example, the veteran was advised 
of the applicable law and regulations by the January 2002  
Statement of the Case (SOC).  In addition, the SOC indicated 
that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no indication of any additional 
relevant evidence that has not been obtained.  Moreover, the 
instant Board decision is favorable to the veteran.  
Consequently, the Board finds that any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim and the Board will do the same.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from injury or disease incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection will 
be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to establish the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required where the 
condition is not shown to be chronic.  When chronicity in 
service is not supported, continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.

Analysis:  The veteran had active service from January 1943 
to January 1946.  The service induction examination showed 
that hearing was normal.  However, during service, the 
veteran was seen for earaches on several occasions commencing 
in February 1944.  There was discharge and the veteran was 
provided medication.  In February 1944, the veteran was noted 
to have left "myringitis-Eustachian salpingitis."  However, 
both drums were "intact."  In December 1944, the veteran 
was noted to have an earache "as recurrently in past."  The 
pharynxes were reddened and the eardrums were pearly gray.  
The impression was tympanitis.  Additionally, the veteran is 
shown to have had several acute episodes of nasopharyngitis 
during service and, in May 1944, he was hospitalized for 
mononucleosis infection.  At service separation, there were 
no noted abnormalities of the ear, nose or throat and hearing 
for whispered voice was noted as 15/15 bilaterally.
The veteran was hospitalized in December 1946 for enucleation 
of his left eye.  History obtained at that time included 
bilateral otitis media during service in 1945.  It was noted 
that during a hospitalization, the veteran had right ear pain 
and an examination revealed showed that the ear canal was 
draining and filled with exudate.  The right ear canal was 
irrigated, which revealed the drums were covered with exudate 
that did not irrigate out.  The drums were also inflamed.  
The left canal was filled with cerumen; irrigation revealed a 
normal drum.  The diagnoses included otitis externa.  

There is then little evidence on file until records of the 
veteran's treatment with VA from 1990 forward.  Those records 
contain the veteran's earlier history of having a right 
mastoidectomy in the mid-1960's.  Another right mastoidectomy 
was performed in March 1990.  Throughout the 1990's, VA 
medical records reveal chronic otitis media with the veteran 
frequently presenting for treatment of  infection or exudate.  
Additionally, all audiometric examinations on file reveal 
pure tone decibel thresholds for the relevant frequencies of 
500 through 4,000 Hertz, which satisfy the regulatory 
requirements for recognized VA hearing loss disability at 38 
C.F.R. § 3.385.  Numerous hearing evaluations have documented 
a mixed hearing loss involving both conductive (often related 
to chronic ear infection) and sensorineural hearing loss 
(often related to loud noise exposure).  Also during the 
1990's the veteran is clearly known to have had a chronic 
sinusitis and he was provided surgery for removal of nasal 
papilloma in September 1993.  Examination in March 1998 
revealed perforation of the left tympanic membrane and the 
right tympanic membrane could not be visualized.  The first 
documented complaint of pulsatile tinnitus was in August 
1995.

In December 2001, the veteran was provided a VA audiometric 
examination.  Hearing loss was noted for both ears of a 
progressive nature with a history of frequent bilateral ear 
infections beginning in the 1940's.  The veteran also 
reported right ear surgery on several occasions in the past.  
In this physician's opinion, the veteran's subjective 
complaint of tinnitus could be related to a history of 
bilateral middle ear disorder or a history of noise exposure, 
which included both military and civilian acoustic trauma.  
Tinnitus was, as likely as not, related to the conditions, 
which are responsible for his hearing loss.  As to the 
hearing loss, the pure tone decibel thresholds for the 
relevant frequencies met the criteria at 38 C.F.R. § 3.385.  
The right ear had moderately severe to profound mixed hearing 
loss, and the left ear had moderate to profound mixed hearing 
loss.  This physician concluded that it was at least as 
likely as not that both military and civilian noise exposure 
were contributing factors to the veteran's hearing loss and 
tinnitus.  However, this physician also stated that a 
significant portion of the veteran's hearing loss was 
directly related to his history of middle ear disorder.  

Also in December 2001, the veteran was provided a VA 
examination for ear disease.  He reported having had loud 
noise exposure during service with the Army Air Forces and 
his belief of bilateral tympanic membrane ruptures at that 
time.  Examination of the right ear showed the veteran was 
status-post canal wall mastoidectomy with no evidence of 
current infection and the neotympanic membrane graft was 
intact.  Examination of the left ear revealed that the 
tympanic membrane was retracted with patches of 
myringosclerosis and a serous effusion but without infection.  
The impression was bilateral mixed hearing loss.  Without any 
discussion of the evidence on file or the reason for such 
conclusion, this physician wrote that the veteran's symptoms 
were likely not related to his experience in the military.

In July 2002, the veteran testified at a personal hearing 
before the undersigned.  He described exposure to a loud 
noise environment working on the flight line with the Army 
Air Forces and while working as a radioman with a control 
tower on the flight line.  He described an incident where he 
believed that both of his tympanic membranes ruptured 
sequentially within a short period.  He provided a history of 
post service ear surgery and treatment including right 
mastoidectomies and placement of left pressure equalizing 
tubes.  He reported that his post service employment did not 
involve a loud noise environment. 

Clearly, the veteran had numerous episodes of viral 
syndromes, was hospitalized for mononucleosis, and is 
documented to have received treatment for earaches with 
draining ears on several occasions during service.  While he 
believes that he had ruptured eardrum during service, the 
service medical records and the first VA hospitalization 
after service in 1946 showed that the tympanic membranes were 
intact, although reddened and injected.  The veteran is also 
shown to have been exposed to a loud noise environment during 
service.

Unfortunately, there is a relative absence of medical 
evidence relating to an ear disorder of any type for several 
decades after the veteran was treated shortly after service; 
the veteran reported having had two right ear operations and 
chronic ear infections with a gradual loss of hearing during 
this period of time.  Indeed, the Board considered remanding 
this case in an attempt to locate records demonstrating a 
chronicity and continuity of ear symptoms over the 
intervening decades. 

However, it is clear that the veteran has had chronic otitis 
media of the ears and other ear problems from the 1990's 
forward.  He is also shown to have a bilateral mixed hearing 
loss during this period, which satisfies the regulatory 
requirements of 38 C.F.R. § 3.385.  And there are two 
opinions provided by VA doctors regarding the etiology of his 
chronic ear disability and hearing loss.  The December 2001 
audiologist's opinion was that it is at least as likely as 
not that both military and civilian noise exposure were 
contributing factors to the veteran's hearing loss.  
Moreover, this physician found a significant portion of the 
veteran's hearing loss was directly related to his history of 
middle ear disease.  While there is a significant absence of 
clinical evidence for a period of many years, the evidence 
presently on file does reveal chronic ear problems during and 
shortly after service and for the last 12 years, and there is 
a competent opinion that supports the veteran's claim by 
relating his current ear disease and hearing loss disability 
to events of service.  The contrary VA ear, nose and throat 
opinion simply concludes that the veteran's symptoms are 
likely not related to experience in the military without any 
discussion of the evidence on file or any basis for the 
opinion. 

For the reasons heretofore mentioned, The Board finds that 
the evidence is at least in equipoise as to whether the 
veteran's chronic otitis media with hearing loss is causally 
linked to service.  Resolving the reasonable doubt raised by 
such evidence in the veteran's favor, the Board finds that 
service connection for chronic otitis media and hearing loss 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2001); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral otitis media 
and hearing loss is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

